                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS

JEFFREY ORTIZ OLIVAREZ,

               Plaintiff,

               v.                                              CASE NO. 19-3143-SAC

LANCE BABCOCK,

               Defendant.


                                           ORDER

       Plaintiff filed this pro se civil rights case under 42 U.S.C. § 1983. This matter comes

before the Court on Plaintiff’s Motion to Dismiss (Doc. 7), seeking voluntary dismissal of this

case. The Court has reviewed the motion and finds dismissal is proper under Fed. R. Civ.

P. 41(a).

       IT IS THEREFORE ORDERED BY THE COURT that Plaintiff’s Motion to Dismiss

(Doc. 7) is granted.

       IT IS FURTHER ORDERED that this action is dismissed without prejudice under

Fed. R. Civ. P. 41(a).

       IT IS SO ORDERED.

       Dated January 22, 2020, in Topeka, Kansas.


                                           s/ Sam A. Crow
                                           Sam A. Crow
                                           U.S. Senior District Judge




                                              1
